Citation Nr: 1823234	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for emphysema (also claimed as chronic obstructive pulmonary disease (COPD)).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1958.  The Veteran died in July 2016.  The appellant is the Veteran's surviving spouse, who has been accepted as the Veteran's substitution for the purpose of processing this appeal to completion.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran and appellant testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in the record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's chronic COPD/emphysema had its onset in active service, is related to in-service chemical exposure, or is otherwise related to active service other than in-service cigarette smoking. 



CONCLUSION OF LAW

The criteria for service connection for COPD/emphysema, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The appellant and her representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110 .

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The provisions of 38 U.S.C. § 1103 prohibit service connection of a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service.

The veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose hearing, psychiatric, or respiratory conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran is seeking service connection for COPD/emphysema.  He contends that his COPD/emphysema is a result of his smoking addiction which began during service and his exposure to chemicals while working in the motor pools in service.  See June 2013 Correspondence and June 2016 Hearing Testimony. 

Regarding the first element of service connection, a May 2008 private treatment record diagnosed the Veteran with COPD and a February 2013 private treatment record diagnosed the Veteran with emphysema.  See December 2011 Medical treatment Record - Non Government Facility and June 2013 Medical treatment Record - Non Government Facility.  Therefore, the first Shedden element, a current disability, has been met.

The Veteran contends that he was exposed to chemicals while working in the motor pools during service.  The Veteran's military personnel records confirm that the Veteran was an assault infantry marine and it is likely that the Veteran was around the motor pools helping to work on the vehicles.  As such, the Board concludes that the Veteran's exposure to chemical as a result of motor pools, is consistent with the circumstances of his service.  Therefore, the second element of Shedden is established.

The Board finds the weight of the evidence is against finding that the Veteran's COPD/emphysema began in service or that there is a nexus between the current diagnosis of COPD/emphysema and service, to include exposure to chemicals in the motor pool and smoking. 

Service treatment records do not show any complaints of or treatment for respiratory issues.  A December 1958 separation examination indicated a negative chest x-ray and that the Veteran was found physically qualified for separation from active duty.  See May 2014 STR.  

A May 2008 private treatment record noted that the Veteran is a long time smoker and continues to smoke half a pack per day.  He also indicated that his smoking history equaled 50 pack per year.  See December 2011 Medical Treatment Record - Non - Government Facility.  A June 2008 private treatment record noted that the Veteran was hospitalized for COPD exacerbation.  The Veteran indicated that he stopped smoking on May 21, 2008 and had not resumed smoking.  See August 2010 Medical Treatment Record - Non - Government Facility.

In January 2013, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with COPD and noted that the Veteran was oxygen dependent and used inhaled steroids and oral bronchodilators daily. 

In an April 2014 letter, a private physician stated that the Veteran's COPD and emphysema are a consequence of the Veteran's long-term tobacco exposure through cigarettes.  The physician stated that the Veteran reported that he began smoking during service and that the cigarettes were provided by the military.  

During the September 2016 Board hearing, the Veteran noted that he never had breathing issues prior to service and that he would be short of breath with any type of exercise during service.  The Veteran also testified that he believes that his COPD/emphysema is related to smoking which he took up in service.  He stated that the military issued him cigarettes and he began smoking around 1964.  The Veteran also testified that he worked as a motor pool chief and constantly around motor oil and gasoline.  He testified that his doctors stated that they believed his COPD/emphysema is related to his smoking and service.  He stated that the doctors did not say his condition was related to the chemicals, gasoline and motor oil, he was exposed to on a daily basis.  See  June 2016 Hearing Testimony.

Pursuant to an October 2016 Board remand, a VA medical opinion was obtained in January 2018 addressing the Veteran's contention of first experiencing shortness of breath in service and whether the Veteran's respiratory conditions may have been caused by his exposure to chemicals in the motor pool.  The January 2018 examiner opined that it is less likely than not that the Veteran developed his respiratory condition as a result of military service.  The examiner stated that shortness of breath can have many causes even "being out of shape" and that there is no clear relationship between shortness of breath and COPD.  The examiner further stated that there is no evidence to suggest that fume/chemical exposure caused the Veteran's respiratory conditions.  

Regarding the Veteran's assertion that chemical exposure from the motor pools caused his COPD/emphysema, the Board finds that he is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose respiratory conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  No medical professional has opined that the Veteran's COPD/emphysema was caused by in-service chemical exposure.  In the April 2014 medical opinion, the private physician stated that the Veteran's COPD and emphysema are a consequence of the Veteran's long-term tobacco exposure through cigarettes.  The January 2018 VA examiner stated that there was no evidence to suggest that fume/chemical exposure caused the Veteran's respiratory conditions.  

VA treatment records suggest that the Veteran was smoking during service.  The April 2014 private physician stated that the Veteran's COPD and emphysema are a consequence of the Veteran's long-term tobacco exposure through cigarettes.  As noted above, service connection cannot be granted for a disorder due to in-service cigarette smoking.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran had COPD/emphysema in service that the Veteran's condition is related to chemical or exposure or is otherwise related to active service other than in-service cigarette smoking.  Therefore, the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for emphysema (also claimed as COPD) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


